Citation Nr: 1732504	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI), to include headaches. 

2.  Basic eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Appellant was a member of the West Virginia Army National Guard and had a period of active duty for training (ACDUTRA) from January 14, 2009 to March 13, 2009. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2009 VA Form 21-0820 (accepted in lieu of a VA Form 9), the Appellant requested a hearing before the Board.  At his request he was scheduled for a videoconference hearing in September 2011; he failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In March 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

Additional private treatment records were submitted into the record following the most recent readjudication of this appeal by the AOJ in the May 2017 Supplemental Statement of the Case (SSOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Appellant or his representative was received.  However, the Board finds that the Appellant is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record, in addition to the Appellant's Virtual VA paperless claims file.
The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board previously remanded these issues in March 2015.  Upon remand, the Appellant submitted a June 2017 VA 21-4142 Form authorizing the AOJ to obtain his Princeton Community Hospital records.  The Appellant submitted his own copies of his recent treatment from Princeton Community Hospital; however, the AOJ made no attempts to obtain copies of the Appellant's Princeton Community Hospital records, to include those dated since July 2003 (as requested by the Board).  Additionally, upon remand, the AOJ made two attempts to obtain the Appellant's private treatment records from the Charleston Area Medical Center.  The AOJ did not receive a response.  The AOJ did not inform the Appellant of the unavailability of these records and provide him with the opportunity to submit his own copies.  Upon remand, the AOJ also did not schedule the Appellant for a VA examination, as requested by the Board in its remand.  The AOJ also sent the Appellant a SSOC to his old mailing address.  The SSOC was returned as undeliverable to VA.  Thus, the AOJ has not substantially complied with all of the Board's March 2015 remand directives pertaining to the TBI issue, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim to establish basic eligibility for VA nonservice-connected pension benefits is inextricably intertwined with the appeal seeking service connection for residuals of a TBI, and consideration of the matter must be deferred pending resolution of the remaining service connection claim.  See Harris v Derwinski, 1 Vet App 180, 183 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  Update the Appellant's mailing address in VBMS to the new address listed in the July 24, 2017, letter addressed to the Appellant.

2.  Send the Appellant a letter advising him that the AOJ has already made two attempts to obtain his Charleston Area Medical Center private treatment records and these records are currently unavailable.  Notify the Appellant that he may submit his own copies of these records.

3.  Make attempts to obtain the Appellant's private treatment records from the Princeton Community Hospital dated since July 2003.  See June 2017 VA 21-4142 Form from the Appellant.

4.  Arrange for a neurological examination of the Appellant to determine the nature and likely etiology of his TBI residuals, to include headaches.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on a review of the record, and examination of the Appellant, the examiner should provide opinions that respond to the following: 

(a)  Identify any current residuals of TBI found. 

(b)  Based on the evidence of record, is it at least as likely as not (i.e., a 50 percent or better probability) that the Appellant's pre-service TBI residuals were aggravated during his ACDUTRA from January 14, 2009, to March 13, 2009?  The opinion should specifically address whether such disability increased in severity beyond the normal progression during the Appellant's period of ACDUTRA, and if so, identify the evidence that supports the conclusion. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.

5.  Issue the Appellant and his representative a SSOC addressing both issues on appeal.  The SSOC must be sent to the Appellant's new mailing address.  The Appellant and his representative should be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

